        Case 4:18-cv-06862-YGR Document 50 Filed 08/23/19 Page 1 of 4




 1   MARK B. CHASSMAN (CA Bar No. 119619)        CLEMENT SETH ROBERTS (SBN 209203)
     mchassman@chassmanseelig.com                croberts@orrick.com
 2                                               WILL MELEHANI (SBN 285916)
     CHASSMAN & SEELIG LLP
                                                 wmelehani@orrick.com
 3   11766 Wilshire Boulevard, Suite 270         ORRICK, HERRINGTON & SUTCLIFFE
     Los Angeles, CA 90025                       LLP
 4   Telephone: (310) 929-7192                   The Orrick Building
     Fax: (310) 929-7627                         405 Howard Street
 5                                               San Francisco, CA 94105-2669
     SARAH A. PFEIFFER (CA Bar No. 278205)       Telephone:    +1 415 773 5700
 6                                               Facsimile:    +1 415 773 5759
     sap@msf-law.com
 7   SETH H. OSTROW (pro hac vice)               JACOB M. HEATH (SBN 238959)
     sho@msf-law.com                             jheath@orrick.com
 8   MEISTER SEELIG & FEIN LLP                   ORRICK, HERRINGTON & SUTCLIFFE
     125 Park Avenue, 7th Floor                  LLP
 9   New York, NY 10017                          1000 Marsh Road
     Telephone: (212) 655-3500                   Menlo Park, CA 94025
10                                               Telephone:    +1 650 614 7400
     Fax: (646) 539-3649                         Facsimile:    +1 650 614 7401
11
     Attorneys for Plaintiff Sales Transaction   Attorneys for Defendant Poynt Co.
12   Systems, LLC.
13

14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16

17   SALES TRANSACTION SYSTEMS, LLC,                 Case No. 4:18-cv-6862-YGR

18                    Plaintiff,                     JOINT CLAIM CONSTRUCTION
                                                     STATEMENT
19         vs.

20   POYNT CO.,                                      Date Complaint Filed: Nov. 13, 2018
                                                     Trial Date: Not Set
21                    Defendant.

22

23

24

25

26

27

28


                  JOINT CLAIM CONSTRUCTION STATEMENT, Case No. 4:18-cv-6862-YGR
         Case 4:18-cv-06862-YGR Document 50 Filed 08/23/19 Page 2 of 4




 1          Pursuant to Local Patent Rule 4-3 and this Court’s Standing Order Regarding Patent Cases,

 2   Plaintiff Sales Transaction Systems, LLC (“STS” or “Plaintiff”) and Poynt Co. (“Poynt” or

 3   “Defendant”) submit this Joint Claim Construction Statement in preparation for the December 11,

 4   2019, Claim Construction Hearing regarding the construction of disputed terms in U.S. Patent No.

 5   9,684,893 (the “’893 Patent”, attached hereto as Exhibit B).

 6          (a)           Agreed Constructions

 7          The parties do not agree regarding the construction of any terms proposed for construction.

 8          (b)           Party Constructions

 9          Please see attached Exhibit A.

10          (c)           Identification of Significant Terms

11          Exhibit A includes each party’s “Impact Statement” regarding the proposed terms. The

12   following terms are significant, for the reasons set forth in Exhibit A:

13                    •   “input of bankcard data from a customer with a customer identifier”

14                    •   “customer bankcard data”

15                    •   “customer identifier”

16          (d)           Time for Hearing

17          Plaintiff and Defendant both anticipate that the claim construction hearing will take

18   approximately three (3) hours.

19              (e)       Witnesses

20          Neither Plaintiff nor Defendant anticipate calling any witnesses at the claim construction

21   hearing.

22              (f)       Identification of Requested Factual Findings

23          Plaintiff requests factual findings regarding the plain and ordinary meaning of the proposed

24   terms, based on the extrinsic evidence submitted in support of its proposed constructions.

25          Defendant requests factual findings in support of its constructions based on extrinsic

26   evidence, including the factual findings necessary to determine that the term “remote payment

27   system” is governed by 35 U.S.C. § 112(6) (i.e. that the term is a functional term with no structural

28   meaning to one of ordinary skill in the art).

                                                           2
                          JOINT CLAIM CONSTRUCTION STATEMENT, Case No. 4:18-cv-6862-YGR
       Case 4:18-cv-06862-YGR Document 50 Filed 08/23/19 Page 3 of 4




 1

 2

 3   DATED:    August 23, 2019     ___/s/ Sarah A. Pfeiffer_____________
                                   Attorneys for Plaintiff
 4
                                   Sarah A. Pfeiffer
 5                                 Mark B. Chassman (CA Bar No. 119619)
                                   Email: mchassman@chassmanseelig.com
 6                                 CHASSMAN & SEELIG LLP
                                   11766 Wilshire Boulevard, Suite 270
 7
                                   Los Angeles, CA 90025
 8                                 Telephone: (310) 929-7192
                                   Fax: (310) 929-7627
 9
                                   Sarah A. Pfeiffer (CA Bar No. 278205)
10                                 Email: sap@msf-law.com
                                   Seth H. Ostrow (pro hac vice)
11
                                   Email: sho@msf-law.com
12                                 MEISTER SEELIG & FEIN LLP
                                   125 Park Avenue, 7th Floor
13                                 New York, NY 10017
                                   Telephone: (212) 655-3500
14                                 Fax: (646) 539-3649
15

16   DATED:    August 23, 2019     ___/s/ Jacob M. Heath_____________
                                   Attorneys for Defendant
17
                                   CLEMENT SETH ROBERTS (SBN 209203)
18                                 croberts@orrick.com
                                   WILL MELEHANI (SBN 285916)
19                                 wmelehani@orrick.com
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
20                                 The Orrick Building
                                   405 Howard Street
21                                 San Francisco, CA 94105-2669
                                   Telephone:    +1 415 773 5700
22                                 Facsimile:    +1 415 773 5759
23                                 JACOB M. HEATH (SBN 238959)
                                   jheath@orrick.com
24                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   1000 Marsh Road
25                                 Menlo Park, CA 94025
                                   Telephone:    +1 650 614 7400
26                                 Facsimile:    +1 650 614 7401
27

28

                                              3
                JOINT CLAIM CONSTRUCTION STATEMENT, Case No. 4:18-cv-6862-YGR
         Case 4:18-cv-06862-YGR Document 50 Filed 08/23/19 Page 4 of 4




 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)

 2           I, Sarah A. Pfeiffer, attest that concurrence in the filing of this document has been obtained

 3   from all signatories. I declare under penalty of perjury under the laws of the United States of

 4   America that the foregoing is true and correct. Executed on August 23, 2019, at New York, New

 5   York.

 6                                                          /s/ Sarah A. Pfeiffer
                                                            Sarah A. Pfeiffer
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                     JOINT CLAIM CONSTRUCTION STATEMENT, Case No. 4:18-cv-6862-YGR
